Citation Nr: 1018640	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1956. 

This matter is on appeal from the Newark, New Jersey 
Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2009 for 
further development and is now ready for disposition.

In August 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Multiple sclerosis was not manifest during service or 
within seven years following service.  Multiple sclerosis was 
not diagnosed until 1987. 

2.  Multiple sclerosis is unrelated to service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service or to a degree of 10 percent within seven years from 
the date of service separation.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If multiple sclerosis becomes manifest to a degree of 10 
percent or more within 7 years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

As the evidence does not show that multiple sclerosis became 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of service, 1963, the 
presumption does not apply.  

	Service treatment records reflect that the Veteran was 
treated in December 1952 for a sore throat and cough, 
diagnosed as acute pharyngitis; prescribed bed rest and 
penicillin therapy and discharged as fit for duty three days 
later.  He testified that he experienced bilateral leg 
paralysis during this December 1952 hospitalization, however, 
there is no written record in the service treatment records 
of any complaints of paralysis or leg conditions at that time 
or at any time during service.  The service treatment records 
reflect treatment for conjunctivitis, eye refraction, and 
chest pains during service.  
	
	At the time of service separation nearly four years later, 
the Veteran's systems, including neurological, were normal 
with no paralysis incidents reported; rather, only episodes 
of nausea and vomiting, and chronic conjunctivitis were 
noted.  Service records do not show chronic residuals 
consistent with multiple sclerosis at the time of discharge.
	
	Post-service evidence does not reflect multiple sclerosis 
symptomatology for many years after service discharge.  
Specifically, it was not until 1973 that Dr. A.P. referred 
the Veteran to a neuro-ophthalmologist because of 
neurological symptoms and signs which were later found to be 
consistent with multiple sclerosis.  This is the first 
recorded symptomatology ultimately related to multiple 
sclerosis, coming some 18 years after discharge.  The Veteran 
was not actually diagnosed with multiple sclerosis for 
another 14 years, in 1987.  Therefore, the medical evidence 
does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the multiple sclerosis for many 
years, the evidence includes the Veteran's and his wife's 
statements and sworn testimony asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran and his wife are competent to 
report symptoms and observations because this requires only 
personal knowledge as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  Specifically, he testified that 
he continued to experience symptoms such as eye difficulty 
(conjunctivitis and vision impairment), gastrointestinal 
difficulty, tingling and stumbling after he was discharged 
from the service.  His wife testified as to the chronology of 
various physicians he saw and reported that he had problems 
with his stomach from the 1950s, and with his vision from the 
1970s. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1956) and initial 
reported symptoms which were later determined to be related 
to multiple sclerosis in approximately 1973 at the earliest 
(nearly an 18-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Further, the Board finds that the reported history of 
continued symptomatology since active service is inconsistent 
with the other evidence of record.  Indeed, while the Veteran 
stated that his disorder began in service, the separation 
examination and service treatment records are absent of any 
complaints.  Moreover, the post-service evidence does not 
reflect treatment related to, or later related to, multiple 
sclerosis for 18 years following active service. 
	
	Moreover, the Veteran filed claims for conjunctivitis, an 
abdominal, and a coccyx disorder in December 1956, 
immediately after service.  A VA examination undertaken at 
that time, he reported a tenderness and itching at the base 
of the spine, redness of the eyes, and occasional epigastric 
pain but made no mention of leg tingling or paralysis.  
	
	Physical examination revealed normal clinical evaluations of 
his eyes, cardiovascular, respiratory, digestive, orthopedic 
and neurological systems.  The diagnoses included pilonidal 
sinus and conjunctivitis.  The examiner reflected that he was 
unable to make a gastrointestinal diagnosis due to failure of 
the Veteran to cooperate, but it was unclear the basis of the 
statement.  
	
	The Veteran sought medical care with private physicians in 
the 1963 for gastrointestinal complaints, but testing was 
negative.  In 1967, he had an X-ray of the right shoulder and 
cervical spine several months apart for unknown reasons.  
Starting in the early 1970s (more than 15 years after 
service), he sought treatment for a range of symptoms some of 
which were later associated with multiple sclerosis, such as 
neurological symptoms related to the eyes.  
	
	Of note, while the Veteran now relates an incident of leg 
paralysis in-service which he attributes to the onset of MS, 
he never reported any problems with his legs during any of 
this early post-service medical treatment.  He did not claim 
that his disorder began in service until he filed his claim.  
His silence, when otherwise reporting his past medical 
history constitutes negative evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).
	
	The Board has weighed the Veteran's and his wife's statements 
as to continuity of symptomatology and finds their current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration a veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  
Therefore, continuity has not here been established, either 
through the medical evidence or through their lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's multiple sclerosis to active duty, despite his 
contentions to the contrary.   
	
	The Veteran filed the current claim in November 2007.  In a 
December 2007 VA examination, the Veteran reported an in-
service three day hospitalization for leg weakness and an 
inability to walk.  He related that he subsequently had 
problems with walking, gradually became paralyzed, and 
currently used an electric scooter.  He indicated that he was 
evaluated in the early 1980s and diagnosed with MS.  
	
	After a physical examination, the diagnosis was possible 
multiple sclerosis.  The examiner reported that additional 
medical records and diagnostic studies were needed.
	
	Another VA examination was undertaken in September 2008.  The 
examiner had the claims file for review.  The Veteran 
reported the same past history of difficulty walking in 1952 
in service.  After a physical examination, the examiner 
diagnosed multiple sclerosis.  The examiner reflected that 
the Veteran did not have any follow up or neurologist notes 
within seven years of discharge.  He also reflected that the 
Veteran did not have any indication of optic neuritis in the 
1970s but was found to have spastic leg weakness and was 
diagnosed with possible MS.  
	
	The examiner opined that it was questionable that the 
symptoms shown during the service were the first 
manifestations of the multiple sclerosis or not which was not 
followed up and not well documented.  The examiner wrote:
	
Although [the Veteran] had some history 
of gait difficulties and visual problems 
in the service, no definite neurological 
evaluation was done in the service for 
his symptoms of gait and vision problems.  
He was much later in the 1975 through the 
1980s seen by [a private physician], who 
did not find evidence of optic neuritis . 
. . The [Veteran] had some symptoms of 
recorded in the service and was 
complaining of numbness around the 
waistline; however, there was no followup 
for that obtained . . . the [Veteran] has 
most likely (chronic progressive type of 
multiple sclerosis); however, it is 
questionable that the symptoms shown 
during the service were the first 
manifestations of the MS or not which was 
not followed up and not well documented.  
Presumptive time limit for the condition 
requires symptoms later identified as MS 
to be shown within seven years of 
discharge for service connection.  
However, he did not have any followup or 
any neurologist's notes within seven 
years of discharge.  It was much later he 
had seen a neurologist for the leg 
problems and vision problems, . . . in 
1975, so that was much later after the 
discharge.
	
	A reasonable reading of this opinion is that the various 
symptoms the Veteran exhibited in service were not 
sufficiently documented to establish a relationship with a 
much-later diagnosed MS.  
	
	In support of his claim, the Veteran submitted an October 
2008 letter from Dr. G.F. who opined that the Veteran's 
multiple sclerosis clearly began in his early 20s during his 
military service when he developed an episode of bilateral 
leg paralysis in December 1952.  He opined that this incident 
was clearly consistent with a "probable transverse 
myelitis" and that there was a "greater than 80% likelihood 
that the patient with transverse myelitis will have diagnosis 
of multiple sclerosis." Dr. G.F. also noted the Veteran's 
subsequent eye difficulties with visual loss and that he was 
finally diagnosed with multiple sclerosis in 1989, and that 
it was common for patients with multiple sclerosis to have 
isolated attacks. 
	
	It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  
	
	The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993), Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . .").
	
	The Board is not obligated to accept medical opinions 
premised on a veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance 
on a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
veteran's medical history but must assess the credibility and 
weight of the evidence provided by the veteran rejecting it).
	
	Here, the Board rejects the Veteran's recitation of his in-
service medical history, specifically his assertion that he 
experienced bilateral leg paralysis in December 1952.  
Significantly, while there is documentation of the December 
1952 hospitalization, the record shows that the chief 
complaint was "sore throat and cough."  He was treated with 
bedrest and penicillin and returned to duty three days later.  
	
	It does not seem reasonable that a finding as significant as 
leg paralysis would not be noted in the medical report.  A 
careful review of the remaining service treatment records 
shows no written record of bilateral leg paralysis.  In fact, 
the Veteran did not report this incident to a treating 
physician until more than 40 years after the fact.  
	
	Dr. G.F.'s entire opinion is based solely upon this one self-
reported incident in service.  However, as the Board has 
weighed these facts against the contemporaneous evidence of 
record, and rejected the Veteran's characterization of a 
three-day hospitalization for leg paralysis, the Board 
similarly places less probative weight on Dr. G.F.'s opinion 
as it is based on these inaccurate facts.  
	
	Furthermore Dr. G.F.'s opinion is speculative as 50 years 
afterwards, it diagnoses the Veteran's self-reported 
bilateral leg paralysis as "probable transverse myelitis" 
and that there was "an 80% likelihood that a patient with 
transverse myelitis will have multiple sclerosis."  These 
are generalized statements about the disease, not a specific 
opinion as to the Veteran's condition.  In Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that a 
medical opinion that contains only data and conclusions 
without any supporting analysis is accorded no weight.  An 
opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See also Bloom v. West, 
12 Vet. App. 185, 187 (1999). 

The Board has also considered the Veteran's and his wife's 
statements and sworn testimony asserting a nexus between his 
currently-diagnosed multiple sclerosis and active duty 
service.  While the Board reiterates that they are competent 
to report symptoms and observations as they come to them 
through their senses, multiple sclerosis is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Here, the Board attaches 
greater probative weight to the clinical findings than to 
their statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in November 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA clinical records.  Further, the 
Veteran submitted private medical treatment records from 
multiple physicians and a medical opinion from Dr. G.F.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2009.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
December 2007 and in September 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


